  Case 1:19-mc-02303-LDH Document 6 Filed 11/26/19 Page 1 of 2 PageID #: 47



                                                                                           November 26, 2019
BY ECF

The Honorable LaShann DeArcy Hall
United States District Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

            RE: Ira Kleiman et al. v. Craig Wright, No. 1:19-mc-02303-LDH (E.D.N.Y.)
Dear Judge DeArcy Hall:

               We act as counsel for Plaintiffs in the above captioned matter and are writing to
request a fourth and final seven-day extension to respond to Brendan Sullivan’s Motion to Quash.
Mr. Sullivan, through his counsel, has consented to this request. This extension will not affect any
other scheduled dates.
               Plaintiffs previously requested three extensions of time, ECF Nos. 3–5, which the
court granted on September 19, October 9, and October 31. Plaintiffs sought those extensions
because deadlines had been postponed in the underlying litigation while the parties attempted to
reach a settlement. See Order, ECF No. 289, No. 9:18-cv-80176, Kleiman v. Wright (S.D. Fla. Oct.
9, 2019).
               However, on October 30, Plaintiffs were informed that Defendant Craig Wright
was “breaking” the nonbinding settlement agreement. See Plaintiffs’ Expedited Motion To Depose
Out Of State Witness, ECF No. 290 (S.D. Fla. Nov. 1, 2019). As a result, Plaintiffs have shifted
back to preparing for trial and resumed active discovery, which must be completed by January 3,
2020. See Order, ECF No. 286 (S.D. Fla. Sep. 18, 2019).
                Among the outstanding discovery is a Request for Admission that Plaintiffs served
on Defendant Wright, requesting that he admit making the statements attributed to him in the
article authored by Mr. Sullivan. See Request For Admission, ECF No. 299-2, (S.D. Fla. Nov. 20,
2019).
               The deadline for Wright to answer the Request for Admission is December 2, 2019.
That is the same day as the current deadline this Court set for Plaintiffs to respond to Mr. Sullivan’s
Motion to Quash.1
                The Plaintiffs’ therefore seek a one-week extension of the deadline to respond to
the Motion to Quash, which will likely only be necessary if Wright denies making the statements
attributed to him. If Wright admits to making the statements, Plaintiffs’ will almost certainly deem



        1
          The Court’s order set the deadline for December 1, 2019, which falls on a Sunday. Per Local Rule 6.4, the
period continues to run until the end of the next day.
  Case 1:19-mc-02303-LDH Document 6 Filed 11/26/19 Page 2 of 2 PageID #: 48



the subpoena served on Mr. Sullivan to have been satisfied by the declaration he attached to his
motion, ECF No. 1-5, thereby mooting this dispute.
                The change in circumstances and the potential to avoid unnecessary litigation
constitute good cause for a fourth and final extension. FED. R. CIV. P. 6(b)(1). For those reasons,
Plaintiffs’ respectfully request that their time to respond be extended to December 9, 2019.
                                                     Sincerely,

                                                     __/s/ Joseph Delich_________
                                                     Joseph Delich
                                                     ROCHE FREEDMAN LLP
                                                     185 Wythe Avenue F2
                                                     Brooklyn, New York 11249
                                                     jdelich@rochefreedman.com
                                                     Counsel for Plaintiffs
